Exhibit 10.14
THIRD MODIFICATION TO CREDIT AGREEMENT
WITH MODIFICATIONS TO THE
NON REVOLVING LINE OF CREDIT PROMISSORY NOTE
(Renegy Holdings, Inc., Credit Agreement dated March 28, 2008)
     THIS THIRD MODIFICATION AGREEMENT (this “Agreement”) is entered into as of
December 31, 2008 by and between COMERICA BANK, a Texas banking corporation
(“Lender”), and RENEGY HOLDINGS, INC., a Delaware corporation (the “Borrower”).
Robert Merrill Worsley (“RMW”), Christi Marie Worsley (“CMW”), The Robert
Merrill Worsley and Christi Marie Worsley Family Revocable Trust, dated July 28,
1998 (“Trust”), NZ Legacy, LLC, an Arizona limited liability company (“NZ
Legacy”), and New Mexico & Arizona Land Company, LLC, an Arizona limited
liability company (“NMAL”) (RMW, CMW, Trust, NZ Legacy and NMAL are also
referred to individually and collectively as the “Guarantor” and together with
Borrower the “Credit Parties”) are joining in the execution and delivery of this
Agreement to evidence its acknowledgment of, consent to, and agreement with, the
terms and conditions of this Agreement and the representations, warranties and
obligations of Guarantor under this Agreement.
PRELIMINARY STATEMENTS
     A. Lender has extended to Borrower a non revolving line of credit facility
in the principal amount not to exceed $6,500,000.00 (the “NRLC”), pursuant to
the terms and conditions set forth in the Credit Agreement dated March 28, 2008,
as modified by that First Modification to Credit Agreement with Modifications to
the Cash Collateral Account Agreement dated November 14, 2008 by and between
Borrower and Lender, and as further modified by that Second Modification to
Credit Agreement with Modifications to the Non Revolving Line of Credit
Promissory Note dated November 26, 2008 by and between Borrower and Lender
(collectively the “Credit Agreement”), and secured by the deeds of trust set
forth on Schedule A attached hereto and incorporated by this reference, the
Credit Documents, Note, Cash Collateral Account Agreement, and other documents
related to the transactions contemplated therein (collectively the “Loan
Documents”). Each Guarantor has guaranteed certain obligations of Borrower with
respect to the Loan Documents pursuant to the guaranty executed by each
Guarantor in favor and for the benefit of Lender as and to the extent set forth
in the Guaranty. The term “Loan Documents” shall hereafter include such Guaranty
(as defined in the Credit Agreement). Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such capitalized terms in the Credit
Agreement.
     B. The Credit Parties have requested that Lender agree to temporarily
increase the Maximum NRLC Loan Amount under the Credit Agreement from $6,500,000
to $7,250,000 for the period beginning on December 30, 2008 and ending on
February 15, 2009.

 



--------------------------------------------------------------------------------



 



     C. The Credit Parties have requested that Lender agree to extend the
suspension of the minimum liquidity requirement set forth in Section 9.23 of the
Credit Agreement until February 15, 2009.
     D. Lender is willing to agree to such requests on the terms and conditions
set forth in this Agreement.
AGREEMENT
     For good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties agree as follows:
     1. The Credit Agreement is hereby modified as follows:

  A.   Recital A(1) is hereby restated in its entirety as follows:

“(1) A non revolving line of credit facility (the “NRLC”) in the principal
amount of not to exceed SIX MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($6,500,000.00) for the purpose of funding costs over-run associated with the
Snowflake White Mountain Power Plant, Borrower’s working capital and other
general corporate uses. For the period beginning on December 30, 2008 and ending
on February 15, 2009 the principal amount shall not exceed SEVEN MILLION TWO
HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($7,250,000.00), thereafter the
principal amount of the NRLC shall not exceed the principal amount set forth the
first sentence of this paragraph.”

  B.   Section 1.1, the definition of “Maximum NRLC Loan Amount” is deleted and
replaced in its entirety with the following:

“Maximum NRLC Loan Amount” means Six Million Five Hundred Thousand and NO/100
Dollars ($6,500,000.00), provided that the Maximum NRLC Loan Amount shall be
increased to Seven Million Two Hundred Fifty Thousand and No/100 Dollars
($7,250,000.00) for the period beginning on December 30, 2008 and ending on
February 15, 2009, and thereafter the Maximum NRLC Loan Amount shall be Six
Million Five Hundred Thousand and NO/100 Dollars ($6,500,000.00).”

  C.   Section 9.23, the last sentence of the paragraph is deleted and replaced
in its entirety with the following:

The minimum liquidity requirement set forth under this Section 9.23 shall be
suspended for the period of time beginning September 30, 2008 and ending on
February 15, 2009 after which time all provisions of this Section 9.23 shall be
in full force and effect.
     2. The Non Revolving Line of Credit Promissory Note is hereby modified as
follows:

2



--------------------------------------------------------------------------------



 



A. By deleting all references to “$6,500,000” and replacing same with
“$7,250,000”.
B. By deleting all references to “Six Million Five Hundred Thousand” and
replacing same with “Seven Million Two Hundred Fifty Thousand”.
     3. Conditions Precedent. Lender’s covenants and obligations under this
Agreement and the effectiveness of this Agreement are expressly conditioned
upon:
     A. Execution and delivery of this Agreement by the Credit Parties;
     B. Credit Parties’ execution and delivery of such other documents and
instruments as Lender may require in connection with the transactions
contemplated hereby, including, without limitation, certificates and
resolutions, incumbency certificates, modifications of mortgages, deeds of
trust, and other security instruments.
     C. Each representation and warranty set forth in this Agreement and in the
Loan Documents shall be true and correct as of the date of execution and
delivery of this Agreement by the Borrower.
     D. Borrower’s delivery of the $7,500.00 fee to Lender in consideration for
Lender temporarily increasing the Maximum NRLC Loan Amount.
     E. Borrower’s delivery of the $2,500.00 fee to the Lender in consideration
for Lender extending the suspension of the minimum liquidity requirement under
Section 9.23 of the Credit Agreement to February 15, 2009.
     F. No Event of Default shall have occurred and be continuing under the Loan
Documents as of the date hereof.
     4. Representations and Warranties of Borrower and Guarantors. Each Credit
Party represents and warrants to Lender as of the date of this Agreement as
follows: (a) Each entity of Borrower is duly organized, validly existing and in
good standing under the laws of its state of formation with all power and
authority necessary to own, lease and operate Borrower’s properties and carry on
its business as now conducted and to execute, deliver and perform this
Agreement; (b) all necessary action has been taken on its part to authorize the
execution, delivery and performance of this Agreement and this Agreement has
been duly executed and delivered by each Credit Party; (c) there are no suits,
actions, proceedings or investigations pending or, to the best of each Credit
Party’s knowledge, threatened against or involving it before any court,
arbitrator or administrative or governmental body which might reasonably result
in a material adverse change in its contemplated business, condition, worth or
operations; (d) the authorization, execution, delivery and performance of this
Agreement will not result in any breach or default under any other document,
instrument or agreement to which any Credit Party is a party or by which it is
subject or bound; (e) the authorization, execution, delivery and performance of
this Agreement will not violate any applicable law, statute, regulation, rule,
ordinance, code or order; (f) this Agreement and each of the Loan Documents
constitutes the legal, valid and binding obligation of each Credit Party,
enforceable against each Credit Party in accordance with its terms; (g) each
lien and security interest on the Collateral continues to be duly and properly
perfected and constitutes a first priority lien; (h) no consent, license,
permit,

3



--------------------------------------------------------------------------------



 



approval or authorization of any person, entity or governmental authority is
required in connection with its execution, delivery and performance of this
Agreement; (i) the representations and warranties made by each Credit Party in
each of the Credit Documents to which it is a party are true and correct as of
the date of the execution and delivery of this Agreement by such Credit Party.
All representations and warranties of each of Borrower and Guarantors made in
this Agreement shall survive the execution and delivery of this Agreement.
     5. Releases. In further consideration of the Lender’s execution of this
Agreement, each Credit Party hereby releases Lender and Lender’s respective
participants, affiliates, officers, shareholders, employees, directors, agents,
advisors and attorneys (collectively, the “Releasees”) from any and all claims,
demands, liabilities, responsibilities, disputes, causes of action (whether at
law or equity) and obligations of every nature whatsoever, whether liquidated or
unliquidated, known or unknown, matured or unmatured, fixed or contingent that
such Credit Party may have against Releasees or any of them which arise or
relate to this Agreement, the obligations, any Collateral, any Loan Document,
any documents, agreements, dealings or other matters in connection with any of
the Loan Documents and any third parties liable in whole or in part for any of
the obligations under the Loan Documents or this Agreement, in each case to the
extent arising (a) on or prior to the date hereof or (b) out of, or relating to,
actions, dealings or matters occurring on or prior to the date hereof
(including, without limitation, any actions or inactions which Releasees or any
of them may have taken prior to the date hereof).
     6. Indemnity. Each Credit Party, jointly and severally, shall indemnify,
defend and hold the Releasees harmless for, from and against any and all claims,
causes of action, losses, damages, awards, settlements, penalties, judgments,
costs and expenses (including, without limitation, reasonable attorneys’ fees)
(collectively, “Losses”) (excluding Losses suffered by a Releasee directly
arising out of such Releasee’s gross negligence or willful misconduct) with
respect to, or resulting from, or in connection with this Agreement, the Loan,
the Loan Documents or the transactions contemplated thereby. This Section 4
shall survive the execution and delivery of this Agreement.
     7. Amendments. No termination or waiver of any provision of this Agreement,
or the consent to any departure by the Credit Parties therefrom, shall in any
way be effective without the written concurrence of Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice or demand upon the Borrower or any
Guarantor in any case shall entitle any Credit Party to any further notice or
demand in similar or other circumstances. The Lender’s failure at any time or
times hereafter to require strict performance by the Credit Parties of any
provision or term of this Agreement shall not waive, effect or diminish any
rights of Lender thereafter to demand strict performance in compliance herewith.
Any suspension or waiver by Lender of a default, or forbearance with respect
thereto, pursuant to this Agreement or with respect to any Event of Default
under the Loan Documents shall not, except as may be expressly set forth herein,
suspend, waive, effect or be a forbearance with respect to, any other default or
event of default, whether the same is prior or subsequent thereto and whether of
the same or of a different kind or character. None of the undertakings,
agreements, warranties, covenants and representations of the Lender contained in
this Agreement shall waive, effect or diminish the rights of the Lender under
this Agreement or any other Loan Document. None of the undertakings, agreements,
warranties, covenants and representations of the Credit Parties contained in
this Agreement or any other Loan Document

4



--------------------------------------------------------------------------------



 



and no default or event of default under this Agreement or any other Loan
Document shall be deemed to have been suspended or waived by the Lender unless
such suspension or waiver is (a) in a subsequent writing signed by the Lender
and (b) delivered to the Borrower.
     8. Relationship Between the Parties. The relationship of the Lender on the
one hand, and the Credit Parties, and each of them, on the other hand has been
and shall continue to be, at all times, that of creditor and debtor. Nothing
contained in this Agreement, any instrument, document or agreement delivered in
connection therewith or in the Credit Agreement or any of the other Loan
Documents shall be deemed or construed to create a fiduciary relationship among
the parties.
     9. Notices. All communications and notices to the Lender hereunder shall be
given as provided in the Loan Documents.
     10. No Assignment. This Agreement shall not be assignable by the Borrower
or any other Credit Party without the written consent of the Lender. The Lender
may assign to one or more persons all or any part of, or any participation in,
the Lender’s rights and benefits hereunder.
     11. TIME OF THE ESSENCE. TIME IS STRICTLY OF THE ESSENCE OF THIS AGREEMENT
AND FULL AND COMPLETE PERFORMANCE OF EACH AND EVERY PROVISION HEREOF.
     12. Miscellaneous. Each of the Credit Parties agrees to sign such other and
further documents, and to take such other actions, as may be reasonably
appropriate to carry out the intentions expressed in this Agreement, including,
without limitation, documentation in respect of the reaffirmation and
confirmation of liens, and the priority of such liens, on the collateral for the
NRLC. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns,
including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel. This
Agreement, the Loan Documents and any other instruments referred to herein,
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, of the parties or any of them with respect to the subject
matter hereof, if any. This Agreement shall be governed by the laws of the State
of Arizona, without giving effect to its principles of conflicts of law. EACH
CREDIT PARTY AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY ANY OF THE
PARTIES HERETO AGAINST ANY OF THE OTHERS OR THEIR SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT
CONTEMPLATED HEREIN OR RELATED HERETO. THIS WAIVER BY THE PARTIES HERETO OF ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, EACH OF THE CREDIT PARTIES AND LENDER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY

5



--------------------------------------------------------------------------------



 



MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE
OTHER PARTY AND ANY OF THE AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OF THE
OTHER PARTY OR ANY OF THE OTHER PARTY’S SUCCESSORS WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY ANY
PARTY AGAINST ANY OTHER PARTY OR ANY OF THE AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OF ANY OTHER PARTY OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT
CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY THE CREDIT PARTIES OF ANY
RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF
THEIR BARGAIN.
     13. Ratification. To the extent that the terms of this Agreement and are in
conflict with the Loan Documents, this Agreement shall govern. All other
provisions of the Loan Documents shall remain in full force and effect and are
incorporated herein by reference.
[Signature Pages Follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date set forth above.

            BORROWER:


RENEGY HOLDINGS, INC., a Delaware corporation
      By:   /s/ Robert M. Worsley         Name:   Robert M. Worsley       
Title:   Chief Executive Officer        LENDER:


COMERICA BANK, a Texas banking corporation
      By:   /s/ Matthew E. James         Name:   Matthew E. James       
Title:   Corporate Banking Officer   

7



--------------------------------------------------------------------------------



 



         

JOINDER
     Each of the undersigned, as a guarantor of the Borrowers’ obligations to
the Lender under the Credit Agreement, hereby (i) acknowledges and consents to
the foregoing Agreement, (ii) reaffirms its obligations under its respective
guaranty in favor of the Lender and under any agreement under which it has
granted to the Lender a lien or security interest in any of its real or personal
property, and (iii) confirms that such guaranty and other agreements (if any)
remain in full force and effect, without defense, offset, or counterclaim.
(Capitalized terms used herein shall have the meanings specified in the
foregoing Amendment.) This Joinder may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

            GUARANTOR:
      /s/ Robert M. Worsley       Robert Merrill Worsley              /s/
Christi M. Worsley       Christi Marie Worsley          The Robert Merrill
Worsley and Christi Marie Worsley Family Revocable Trust, dated July 28, 1998
      By:   /s/ Robert M. Worsley         Name:   Robert Merrill Worsley       
Title:   Trustee              By:   Christi M. Worsley         Name:   Christi
Marie Worsley        Title:   Trustee   

 



--------------------------------------------------------------------------------



 



            NEW MEXICO & ARIZONA LAND COMPANY, LLC, an Arizona limited liability
company
      By:   NZ Legacy, LLC, an Arizona limited liability company, as the sole
member               By:   /s/ Robert M. Worsley         Name:   Robert M.
Worsley        Title:   Manager        NZ LEGACY, LLC, an Arizona limited
liability company
      By:   /s/ Robert M. Worsley         Name:   Robert M. Worsley        Its:
Manager     

 